Title: John Adams to Moses Gill, 4 Apr. 1797
From: Adams, John
To: Gill, Moses


          
            
              Dear Sir
            
            

              Philadelphia

               Apl. 4th. 1797—
            
          
          I have received your favor of the 27th of March and very Kindly
            thank you, for both the Letter and the generous Present of a Cheese from Princeton, I
            know very well the Value that is to be attached to Princeton and its inhabitants and
            Productions, Its Cheese in particular I know to be Excellent, and I shall prize it the
            higher for the place of its growth, I shall share it, and boast of it, and
            praise it and admire it as long as it lives, I dare Say before I See it, that our
            America produces no thing Superior to it in its Kind your directions concerning it shall
            be observed—Your kind compliments on my advancement affect me Very tenderly, altho. the
            Amusements and Employments of Princeton & Quincy would be more for my health and
            better adapted to my taste, and the Labours and Cares of the Situation are almost too
            much for my age, yet if the Sacrifice of my Comfort and repose can preserve us in our
            Safe and quiet Course, and give tolerable Satisfaction to the Public I shall think my
            self Very well disposed off.—
          Present my Kind regards to Mrs / Gill
            and believe me to be with Very great Esteem / and affection your Obliged /friend and
            humble Servant
          
            
              John Adams
            
          
        